Peters, C. J.
In this case thes.e facts appear:. The jury having sealed up their verdict and separated after the adjournment of the court at night, upon the bringing in of the verdict the following morning, it appeared that the printed blank verdict given the jury was not filled in, but that accompanying and sealed up with the verdict was the written finding of the jury, signed by the foreman, as follows: "Verdict for plaintiff for $256.83, two hundred fifty-six 83-lOOths dollars. G-. W. Marston, Foreman.”
*116Thereupon the court, against the objection of the defendant, directed the foreman to fill in the printed blank verdict in accordance with the written verdict returned by them, which was done, and the verdict thus amended was affirmed accordingly.
This was no more than an alteration of the verdict in a matter of form, and therefore was not objectionable. The one form of verdict was just as legal as the other. They were in substance the same. The old writers declare a general verdict to be one by which the jury pronounce at the same time on the fact and the law, either in favor of the plaintiff or the defendant. 4 Bla. Comm. 461. This was clearly such a verdict for the plaintiff. To preserve a regularity of form the court properly ordered the amendment. Little v. Larrabee, 2 Maine, 37.

Exceptions and motion overruled.